A moción de desestimación presentada por la parte apelada, vista en el día de hoy con asistencia e informe de los abogados de ambas partes, apareciendo que la apelación no ha sido interpuesta por la entidad a la que la ley le reconoce el derecho para establecerla, visto lo resuelto por esta Corte en los casos de Ex parte Gotay, 37 D. P. R. 472 y 473; Pueblo v. González, 38 D. P. R. 1043; y Pueblo v. Ríos, 48 D. P. R. 1011, se declara la moción con lugar y en su consecuen-cia se desestima el recurso.